Name: 69/268/ECSC: Commission Decision of 23 July 1969 authorizing special rates and conditions for the carriage by rail of Lorraine iron ore to Luxembourg (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1969-09-01

 Avis juridique important|31969D026869/268/CECA: DÃ ©cision de la Commission, du 23 juillet 1969, relative Ã l'autorisation d'une mesure tarifaire spÃ ©ciale applicable aux transports ferroviaires de minerai de fer lorrain Ã destination du Luxembourg (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 220 du 01/09/1969 p. 0005 - 0007++++DECISION DE LA COMMISSION DU 23 JUILLET 1969 RELATIVE A L'AUTORISATION D'UNE MESURE TARIFAIRE SPECIALE APPLICABLE AUX TRANSPORTS FERROVIAIRES DE MINERAI DE FER LORRAIN A DESTINATION DU LUXEMBOURG ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 69/268/CECA ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , ET NOTAMMENT SES ARTICLES 2 A 5 ET 70 , VU LA LETTRE DE LA REPRESENTATION PERMANENTE DE LA FRANCE AUPRES DES COMMUNAUTES EUROPEENNES , EN DATE DU 23 AVRIL 1969 , PAR LAQUELLE LE GOUVERNEMENT FRANCAIS SOUMET A L'ACCORD PREALABLE DE LA COMMISSION , CONFORMEMENT A L'ARTICLE 70 ALINEA 4 DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , UNE MESURE TARIFAIRE SPECIALE CONCERNANT LES TRANSPORTS FERROVIAIRES DE MINERAI DE FER LORRAIN A DESTINATION DU LUXEMBOURG , CONSIDERANT QUE LA MESURE SOUMISE A L'AUTORISATION DE LA COMMISSION PREVOIT , DANS LE CADRE DU TARIF INTERNATIONAL DE MARCHANDISES FRANCO-LUXEMBOURGEOIS N 3530 , DONT LA SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ( S.N.C.F . ) EST L'ADMINISTRATION GERANTE , UNE REDUCTION DES PRIX DE TRANSPORT DE 0,60 FF / T POUR LE PARCOURS FRANCAIS ET DE 6 FLUX . / T POUR LE PARCOURS LUXEMBOURGEOIS ; CONSIDERANT QUE LE GOUVERNEMENT FRANCAIS INVOQUE A L'APPUI DE LA REDUCTION DES PRIX DE TRANSPORT L'INTERET PROPRE DES CHEMINS DE FER CONCERNES ; QU'IL INDIQUE , NOTAMMENT , QUE LA MESURE EST DESTINEE A MAINTENIR A LA S.N.C.F . ET A LA SOCIETE NATIONALE DES CHEMINS DE FER LUXEMBOURGEOIS ( C.F.L . ) UN TRAFIC IMPORTANT ET RENTABLE , QUI RISQUE DE S'AMENUISER ; CONSIDERANT QUE LE GOUVERNEMENT FRANCAIS INVOQUE , PAR AILLEURS , L'ACUITE DU PROBLEME DE L'ECOULEMENT DU MINERAI LORRAIN , TANT POUR L'ECONOMIE FRANCAISE QUE POUR L'ENSEMBLE DES COMMUNAUTES EUROPEENNES ; QU'IL INDIQUE , EN OUTRE , QUE LA REDUCTION TARIFAIRE N'EST PAS DE NATURE A LESER D'AUTRES MINES DE FER DE LA COMMUNAUTE , LES MINES DE FER LORRAINES ETANT LES SEULES DANS LA COMMUNAUTE A LIVRER DES MINERAIS DE FER CALCAREUX AU LUXEMBOURG ; CONSIDERANT QUE L'ARTICLE 70 ALINEA 4 DU TRAITE C.E.C.A . SOUMET A L'ACCORD DE LA COMMISSION LES TARIFS SPECIAUX DONT L'APPLICATION PROFITE A CERTAINES ENTREPRISES PRODUCTRICES DE CHARBON OU D'ACIER ; QUE CETTE DISPOSITION VISE NON SEULEMENT LES TARIFS SPECIAUX ADOPTES DANS L'INTERET DE CES ENTREPRISES , MAIS TOUS LES TARIFS SPECIAUX QUI , QUEL QUE SOIT LE MOTIF DE LEUR MISE EN APPLICATION , PROFITENT OBJECTIVEMENT A UNE OU PLUSIEURS D'ENTRE ELLES ; QUE L'ACCORD DE LA COMMISSION S'IMPOSE POUR AUTANT QUE LES TARIFS SPECIAUX SOIENT CONFORMES AUX PRINCIPES DU TRAITE ET QUE CETTE CONFORMITE DOIT EN PRINCIPE ETRE PRESUMEE CHAQUE FOIS DANS LA MESURE OU LE TARIF SPECIAL SE JUSTIFIE PAR LES CONDITIONS SPECIFIQUES DU MARCHE DES TRANSPORTS ; QUE L'INTERET D'UN TRANSPORTEUR A APPLIQUER UNE MESURE TARIFAIRE EN VUE DE CONSERVER UN TRAFIC DETERMINE , DOIT CEPENDANT CESSER D'ETRE PRIS EN CONSIDERATION LORSQUE L'EXIGE LE BON FONCTIONNEMENT DU MARCHE COMMUN DU CHARBON ET DE L'ACIER TEL QU'IL RESULTE DES PRESCRIPTIONS DU TRAITE C.E.C.A . ; CONSIDERANT , EN CE QUI CONCERNE L'INTERET DES CHEMINS DE FER , QU'EN L'OCCURRENCE IL EXISTE EFFECTIVEMENT UN RISQUE DE REDUCTION IMPORTANTE DU TRAFIC EN RAISON DE LA POSSIBILITE DONT DISPOSENT LES USINES SIDERURGIQUES LUXEMBOURGEOISES DE S'APPROVISIONNER EN MINERAI PAR D'AUTRES VOIES ; QUE LE VOLUME DES TRANSPORTS DE MINERAI LORRAIN A DESTINATION DU LUXEMBOURG EST EN DIMINUTION SENSIBLE DEPUIS 1960 ; QU'IL S'AGIT D'UN TRAFIC IMPORTANT EFFECTUE PAR LA S.N.C.F . ET LES C.F.L . DANS DES CONDITIONS FAVORABLES , PAR TRAINS COMPLETS REGULIERS EN WAGONS DE PARTICULIERS SUR DES LIGNES ELECTRIFIEES ; QUE DANS CES CONDITIONS , L'EXISTENCE D'UN INTERET DES CHEMINS DE FER A L'APPLICATION DE LA REDUCTION TARIFAIRE ENVISAGEE NE PEUT ETRE CONTESTEE ; CONSIDERANT QU'INDEPENDAMMENT DE L'INTERET DE LA MESURE POUR LES CHEMINS DE FER , L'APPLICATION DE CELLE-CI PROFITERA EGALEMENT A CERTAINES ENTREPRISES PRODUCTRICES DE MINERAI DE FER ; QU'EU EGARD A LA SITUATION COMPETITIVE ACTUELLE DES MINES DE FER DE LA COMMUNAUTE ET A LA NECESSITE DE SAUVEGARDER LA CONTINUITE DE L'EMPLOI , UNE MESURE TARIFAIRE SPECIALE DONT L'APPLICATION COMPORTE UN AVANTAGE POUR CERTAINES MINES DE FER PEUT ETRE CONSIDEREE COMME CONFORME AUX PRINCIPES DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , POUR AUTANT QU'ELLE N'AIT PAS POUR EFFET DE FAUSSER DANS LE MARCHE COMMUN LES CONDITIONS DE CONCURRENCE ; CONSIDERANT QUE LES PRODUCTEURS LORRAINS DE MINERAI SONT LES SEULS DE LA COMMUNAUTE A LIVRER DU MINERAI DE FER CALCAREUX AUX USINES SIDERURGIQUES LUXEMBOURGEOISES ; QUE , DES LORS , LA MESURE TARIFAIRE N'EST PAS SUSCEPTIBLE , MALGRE LA LIMITATION DE SON CHAMP D'APPLICATION , DE FAUSSER LES CONDITIONS DE CONCURRENCE ENTRE PRODUCTEURS DE MINERAI DE FER DE LA COMMUNAUTE ; CONSIDERANT QUE LA POSSIBILITE POUR LES USINES SIDERURGIQUES LUXEMBOURGEOISES CONSOMMATRICES DU MINERAI LORRAIN , DE S'APPROVISIONNER EN MINERAI ACHEMINE PAR D'AUTRES VOIES A DES CONDITIONS AU MOINS AUSSI AVANTAGEUSES QUE CELLES VALANT POUR LES MINERAIS LORRAINS , NE PEUT PAS ETRE CONTESTEE ; QUE LA POSITION CONCURRENTIELLE DE CES USINES SIDERURGIQUES DANS LE MARCHE COMMUN NE SERA PAS MODIFIEE PAR L'APPLICATION DE CETTE MESURE TARIFAIRE SPECIALE ; CONSIDERANT QUE , DANS CES CONDITIONS , LA MESURE TARIFAIRE SPECIALE N'EST PAS CONTRAIRE AUX PRINCIPES DU TRAITE C.E.C.A . ; CONSIDERANT QUE LA DUREE DES AUTORISATIONS RELATIVES AUX DEUX MESURES TARIFAIRES CORRESPONDANTES POUR LES TRANSPORTS DE MINERAI DE FER LORRAIN VERS LA SARRE ET LA BELGIQUE EST LIMITEE AU 31 DECEMBRE 1971 ; QUE L'ENSEMBLE DE LA SITUATION DES TRANSPORTS DE MINERAI DE FER LORRAIN DEVRA FAIRE L'OBJET D'UN NOUVEL EXAMEN AVANT L'EXPIRATION DE CE DELAI POUR TENIR COMPTE DE L'EVOLUTION INTERVENUE ENTRE-TEMPS ; CONSIDERANT QUE LA COMMISSION DOIT SE RESERVER LA POSSIBILITE DE REVOIR SA DECISION DANS LE CAS OU LES ELEMENTS DE FAIT SUR LESQUELS CELLE-CI EST BASEE SERAIENT MODIFIES OU NE SERAIENT PLUS REUNIS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LE TARIF INTERNATIONAL FRANCO-LUXEMBOURGEOIS N 3530 , PARTIE III A , PREVOYANT POUR LE TRANSPORT DU MINERAI DE FER ENTRE CERTAINES GARES LORRAINES ET LUXEMBOURGEOISES , DES REDUCTIONS DES PRIX DE TRANSPORT DE 0,60 FF / T POUR LES PARCOURS SUR LE RESEAU DE LA SOCIETE NATIONALE DES CHEMINS DE FER FRANCAIS ET DE 6 FLUX . / T POUR LES PARCOURS SUR LE RESEAU DE LA SOCIETE NATIONALE DES CHEMINS DE FER LUXEMBOURGEOIS , EST AUTORISE JUSQU'AU 31 DECEMBRE 1971 . ARTICLE 2 LA PRESENTE DECISION SERA MODIFIEE OU REVOQUEE SI LA COMMISSION CONSTATE QU'ELLE A CESSE D'ETRE JUSTIFIEE . ARTICLE 3 LA REPUBLIQUE FRANCAISE ET LE GRAND-DUCHE DE LUXEMBOURG SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 23 JUILLET 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY